Citation Nr: 0504033	
Decision Date: 02/15/05    Archive Date: 02/22/05

DOCKET NO.  03-32 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for symptoms of shaking 
hands (tremors) as due to an undiagnosed illness.

2.  Entitlement to service connection for dysthymia and major 
depression with panic attacks and anxiety.

3.  Entitlement to service connection for migraine and stress 
headaches.

4.  Entitlement to service connection for chronic fatigue as 
due to an undiagnosed illness.

5.  Entitlement to service connection for hearing loss and 
tinnitus.

6.  Entitlement to service connection for symptoms of memory 
loss, heart palpitation, anxiety attacks, insomnia, and 
weight loss as due to an undiagnosed illness.

7.  Entitlement to service connection for symptoms of 
constipation and diarrhea as due to an undiagnosed illness.

8.  Entitlement to a total disability evaluation due to 
individual unemployability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel


INTRODUCTION

The veteran had active service from November 1984 to March 
1985 and from November 1990 to June 1991.

This appeal arises from a March 2003 rating decision by the 
Nashville, Tennessee Regional Office (RO) of the Department 
of Veterans' Affairs which denied service connection for 
shaking hands (tremors).

The issues of entitlement to service connection for dysthymia 
and major depression with panic attacks and anxiety; 
migraines and stress headaches; chronic fatigue due to an 
undiagnosed illness; hearing loss and tinnitus; memory loss, 
heart palpitations, anxiety attacks, insomnia, and weight 
loss due to an undiagnosed illness; constipation and diarrhea 
due to an undiagnosed illness; and a total disability 
evaluation based on individual unemployability are addressed 
in the REMAND portion of the decision below.


FINDINGS OF FACT

1. The veteran had active duty in the Southwest Asia theater 
of operations during the Persian Gulf War.

2. The appellant currently has shaking hands or tremors.

3. There is no evidence that shaking hands or tremors were 
clinically demonstrated or diagnosed at any time during the 
claimant's period of active service.

4. There is no competent evidence suggesting a possible 
relationship between the claimed shaking hands or tremors and 
the appellant's military service.

5.  The preponderance of the evidence is against a finding 
that the claimed shaking hands or tremors was caused by an 
undiagnosed illness resulting from the veteran's Southwest 
Asia service.


CONCLUSION OF LAW

The criteria to establish service connection for shaking 
hands or tremors, as a manifestation of an undiagnosed 
illness or on a direct basis, are not met. 38 U.S.C.A. §§ 
1110, 1112, 1117, 1131, 1137, 5103A, 5107 (2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, and 3.317 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Service Connection for Shaking Hands (Tremors)

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110; 38 
C.F.R. § 3.303.  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and injury or disease incurred in service.  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  To establish service 
connection, there must be: (1) A medical diagnosis of a 
current disability; (2) medical or, in certain cases, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  
Hickson v. West, 2 Vet. App. 247, 253 (1999).  Service 
connection may also be granted on a presumptive basis for 
certain chronic disabilities when such are manifested to a 
compensable degree within a year after separation from active 
duty. 38 C.F.R. §§ 3.307, 3.309(a) (2002). 

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Act," Title I of the "Veterans' Benefits 
Improvements Act of 1994," Public Law 103-446. That statute 
added a new section 1117 to Title 38, United States Code, 
authorizing VA to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asian 
theater of operations during the Persian Gulf War.

To implement the Persian Gulf War Veterans' Act, VA added a 
regulation, 38 C.F.R. § 3.317.  Effective November 9, 2001, 
the period within which such disabilities must become 
manifest to a compensable degree in order for entitlement for 
compensation to be established was extended to December 31, 
2006. 66 Fed. Reg. 56,614 (November 9, 2001) (codified as 
amended at 38 C.F.R. § 3.317).

Effective March 1, 2002, the statutes affecting compensation 
for disabilities occurring in Gulf War veterans were amended. 
See Veterans Education and Benefits Expansion Act of 2001, 
Public Law 107-103, 115 Stat. 976 (2001). Among other things, 
these amendments revised the term "chronic disability" to 
"qualifying chronic disability," and included an expanded 
definition of "qualifying chronic disability" to include (a) 
an undiagnosed illness, (b) a medically unexplained chronic 
multi-symptom illness (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome) that is defined 
by a cluster of signs or symptoms, or (c) any diagnosed 
illness that the Secretary determines, in regulations, 
warrants a presumption of service connection. 38 U.S.C.A. § 
1117(a)(2)(B).
The regulation concerning service connection for 
manifestations of undiagnosed illness now reads as follows:

(a)(1) Except as provided in paragraph (c) of this section, 
VA will pay compensation in accordance with chapter 11 of 
title 38, United States Code, to a Persian Gulf veteran who 
exhibits objective indications of a qualifying chronic 
disability, provided that such disability:

(i) Became manifest either during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more not later than December 31, 2006; and

(ii) By history, physical examination, and laboratory tests 
cannot be attributed to any known clinical diagnosis.

(2)(i) For purposes of this section, a qualifying chronic 
disability means a chronic disability resulting from any of 
the following (or any combination of the following):

(A) An undiagnosed illness; (B) The following medically 
unexplained chronic multisymptom illnesses that are defined 
by a cluster of signs or symptoms:

(1) Chronic fatigue syndrome; (2) Fibromyalgia; (3) Irritable 
bowel syndrome; or (4) Any other illness that the Secretary 
determines meets the criteria in paragraph (a)(2)(ii) of this 
section for a medically unexplained chronic multisymptom 
illness; or

(C) Any diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service- connection.

(ii) For purposes of this section, the term medically 
unexplained chronic multisymptom illness means a diagnosed 
illness without conclusive pathophysiology or etiology, that 
is characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, disability out of proportion 
to physical findings, and inconsistent demonstration of 
laboratory abnormalities. Chronic multisymptom illnesses of 
partially understood etiology and pathophysiology will not be 
considered medically unexplained.

(3) For purposes of this section, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.

(4) For purposes of this section, disabilities that have 
existed for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic. The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.

(5) A chronic disability resulting from an undiagnosed 
illness referred to in this section shall be rated using 
evaluation criteria from part 4 of this chapter for a disease 
or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.

(6) A disability referred to in this section shall be 
considered service connected for purposes of all laws of the 
United States.

(b) For the purposes of paragraph (a)(1) of this section, 
signs or symptoms which may be manifestations of undiagnosed 
illness or medically unexplained chronic multisymptom illness 
include, but are not limited to:

(1) Fatigue (2) Signs or symptoms involving skin (3) Headache 
(4) Muscle pain (5) Joint pain (6) Neurologic signs and 
symptoms (7) Neuropsychological signs or symptoms (8) Signs 
or symptoms involving the respiratory system (upper or lower) 
(9) Sleep disturbances (10) Gastrointestinal signs or 
symptoms (11) Cardiovascular signs or symptoms (12) Abnormal 
weight loss (13) Menstrual disorders.

(c) Compensation shall not be paid under this section:

(1) If there is affirmative evidence that an undiagnosed 
illness was not incurred during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War; or

(2) If there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the veteran's most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or

(3) If there is affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.

(d) For purposes of this section:

(1) The term "Persian Gulf veteran" means a veteran who 
served on active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.

(2) The Southwest Asia theater of operations includes Iraq, 
Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi 
Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the 
Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian 
Sea, the Red Sea, and the airspace above these locations.  38 
C.F.R. § 3.317.

As a preliminary matter, the veteran's Form DD 214 indicates 
that he had active military service in Southwest Asia from 
February 1991 to June 1991.  Therefore, he is a Persian Gulf 
veteran within the meaning of 38 C.F.R. § 3.317.

VA has attempted to obtain the veteran's service medical 
records from the period of his Persian Gulf service.  Both 
the National Personnel Records Center and the veteran's Army 
Reserve Unit reported that no records were available.  The 
veteran also reported that he was not in possession of 
service medical records.  Therefore, all avenues have been 
exhausted to secure the veteran's service medical records 
from this time period and any further attempts would be 
futile.

When a veteran's service medical records are not available, 
VA's duty to assist, and the Board's duty to provide reasons 
and bases for its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule (are heightened).  
See Moore (Howard) v. Derwinski, 1 Vet. App. 401, 404 (1991).  

The appellant claims service connection for shaking hands or 
tremors.  In May 1999, an examiner from the Piney Bluff 
Medical Center reported that the veteran was "clearly 
anxious, in fact shaking visibly during our conversation."  
The examiner did not indicate whether the veteran's hands 
were shaking and seemed to associate this shaking with the 
veteran's anxiety.  A November 2000 VA examination shows the 
veteran had no tremors or abnormal movements and the 
examiner's impression was "no medical illness related to 
PGW" [the Persian Gulf War.]  A December 2000 VA 
neurological consultation indicates "a very mild, high 
frequency intentional tremor seen in hands."  A July 2002 VA 
neurological examination shows the veteran had mild essential 
tremors with his hands outstretched.  The examiner noted the 
veteran did not have family history of this condition and 
found no underlying significant neurological dysfunction.  An 
August 2002 general VA examination showed no evidence of 
tremors.  Such medical evidence, as a whole, provides 
negative evidence against this claim.   

The veteran does appear to have mild tremors which have not 
been attributed to any know clinical diagnosis.  However, in 
order for the veteran to be service connected for a chronic, 
undiagnosed illness arising from service in the Southwest 
Asia Theater of operations during the Gulf War, his chronic 
disability would have to be manifested during his service in 
the Gulf War or to a degree of 10 percent or more by December 
31, 2006.  38 C.F.R. § 3.317(a).  There is no evidence that 
the veteran has ever had tremors more severe than "mild."  
Disability evaluations are determined by the application of a 
schedule of ratings which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  Under the rating criteria, 
which have been reviewed, a mild tremor would not be found to 
be 10 percent disabling.  Therefore, even if the veteran's 
tremors are a sign or symptom of an undiagnosed chronic 
disability, it has not been manifested as more than 10 
percent disabling.  As a result, the veteran is not entitled 
to service connected for tremors under the provisions of 38 
U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that an 
appellant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).  In this case, the veteran 
does have a current diagnosis of tremors.  As discussed 
above, VA has not been able to obtain the veteran's service 
medical records from the period of his active service in 
Southwest Asia during the Persian Gulf War.  However, the 
veteran has not asserted that his tremors began in service.  
In fact, in his January 2001 claim, the veteran lists 
"shaking hands" as one of the symptoms of his undiagnosed 
illness.  In his application, dated September 2001, the 
veteran states that his undiagnosed illness was manifested 
after discharge.  Therefore, it is highly unlikely that the 
veteran's service medical records, if they were located, 
would show evidence of tremors during service based on the 
veteran's own statements.

Finally, there is no competent medical evidence that the 
veteran's tremors are related to his active military service.  
The Board has considered the veteran's statements, but they 
are not competent evidence of a nexus between the claimed 
condition and his service, or a service-connected condition.  
Although lay evidence is acceptable to prove the occurrence 
of an injury during active duty or symptomatology over a 
period of time when such symptomatology is within the purview 
of or may be readily recognized by lay persons, lay testimony 
is not competent to prove a matter requiring medical 
expertise, such as an opinion as to diagnosis or medical 
causation.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  

In addition, in his application for compensation benefits, 
the veteran reported that his "undiagnosed illness" was 
first treated in December 2000, approximately nine years 
after separation from service.  A significant lapse in time 
between service and post-service medical treatment may be 
considered as part of the analysis of a service connection 
claim. See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Based upon the foregoing, the Board finds that service 
connection for tremors or shaking hands is not warranted on a 
direct or on a presumptive basis as an undiagnosed illness.  
The preponderance is against the veteran's claim, and it must 
be denied.

II. VCAA

With the enactment of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-4 75, 114 Stat. 2096 (2000), 
there has been a change in the law applicable to veterans' 
claims for benefits.  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and superseded the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curium order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The law 
also included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA was implemented with the adoption 
of new regulations.  See 38 C.F.R. §§ 3.102, 3.159, and 
3.326(a) (2004).  

The Board finds that no further development is required.  
First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C. §§ 5102 and 
5103 (West 2002).  The appellant was notified in the RO's 
March 2003 decision that the criteria for entitlement to 
service connection for tremors or shaking hands had not been 
met.  This notice also informed the appellant of the reasons 
and bases for the RO's decision.  In December 2001, the 
veteran received notice of the VCAA and a description of what 
the evidence must show to establish entitlement to service 
connection.  In addition, the veteran received statements of 
the case which further described the standard for 
adjudicating his claim.  VA has no outstanding duty to inform 
the appellant that any additional information or evidence is 
needed.  

The Board concludes that the discussions in the RO decision, 
the VCAA letter, and SOCs sent to the appellant notified him 
of the information and evidence needed to substantiate the 
claim and complied with VA's notification requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the U.S. Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that the implementing regulation for 
VA's section 5103 notice requires language to the effect of 
"give us everything you've got pertaining to your 
claim(s)."  See 38 C.F.R. § 3.159(b)(1) (2004).  The 
Pelegrini Court also held that a section 5103 notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  

In this case, the initial AOJ decision was made in March 
2003, after the veteran received VCAA notice in December 
2001.  The letter did not notify the veteran of VA's duty to 
develop his claim pursuant to the VCAA's provisions.  
However, the VCAA notice, combined with the statements of the 
case, clearly complies with the section 5103 content 
requirements, to include 38 C.F.R. § 3.159(b)(1).

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West 2002).  The RO has requested service medical 
records from the National Personnel Records Center (NPRC).  
However, as noted above, these records could not be obtained.  
In addition, the RO obtained the veteran's treatment records 
from VA and private facilities.  Finally, the veteran has 
been afforded a VA examination covering the disabilities in 
issue.  Therefore, another remand for still another medical 
examination or opinion is not necessary to decide the claim.  
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2004); 
Wells v. Principi, 326 F.3d 1381, 1384 (Fed.Cir. 2003).  

Accordingly, the Board finds that there is no reasonable 
possibility that any further assistance would aid the veteran 
in substantiating this claim.  In the circumstances of this 
case, further development would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to notify and to 
assist the appellant in this case.


ORDER

Entitlement to service connection for tremors or shaking 
hands, or, alternatively, for a disability due to an 
undiagnosed illness manifested by tremors or shaking hands is 
denied.


REMAND

During an August 2002 VA psychiatric examination, the veteran 
was diagnosed with Axis I dysthymic and panic disorders as 
well as Axis II dependent personality disorder, with 
inadequate and neurasthenic features.  After reviewing the 
claims file and the veteran's reported history, the examiner 
concluded that the veteran's personality disorder existed 
prior to service and has been exacerbated by the veteran's 
inability to meet the obligations of adulthood.  However, the 
examiner did not determine whether the veteran's dysthymic 
and panic disorders were related to his active military 
service.

In addition, VA and private medical examiners have suggested 
that the veteran's chronic fatigue, headaches, mild memory 
loss, heart palpitations, insomnia, constipation, diarrhea, 
and weight loss are due to his depression and panic 
disorders.  These medical opinions, as a whole, provide 
negative evidence against a finding that these disorders are 
related to an undiagnosed disability caused by service.  
However, the Board cannot determine whether these conditions 
are related to the veteran's active duty without first 
deciding the issue of service connection for depression 
(dysthymic disorder) and panic disorder.  As noted above, due 
to the loss of the veteran's service medical records, the 
duty to assist is heightened.

Medical examination reports in December 2000 and 2001 
indicate that the veteran complained of tinnitus in the right 
ear.  The Board has reviewed the February 2004 medical report 
of Marc A. Fagelson, Ph.D., however, a review of this letter, 
as submitted by the veteran, does not indicate that this 
letter is referring to the veteran.  For example, the letter 
does not cite the veteran's name (only a "Mr. V.") and 
cites service dates of 1968-1970 (not the veteran's service 
dates).  This letter appears to be a generic letter written 
by Dr. Fegelson.  Based on a review of this letter and the 
fact that the veteran submitted it, the Board finds that it 
only provides negative evidence against the veteran's claim 
as it undermines the veteran's overall credibility.     

Notwithstanding, because the veteran's service medical 
records were not located, it is unclear whether he incurred 
hearing loss or tinnitus in service.  As noted above, the 
Board's obligation to give the veteran the benefit of the 
doubt is heightened when the veteran's service medical 
records are presumed lost.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).   Therefore, the veteran should undergo a VA 
audiological examination to determine whether he has tinnitus 
and hearing loss and whether these may be related to service.

Finally, the veteran's claim for total disability evaluation 
based on individual unemployability cannot be decided until 
the above issues are decided.  Therefore, the Board will 
decide this issue after all other development is concluded.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center in Washington DC for the following:

1.  The RO should arrange to have the 
appellant undergo a VA audiological 
examination to obtain an opinion 
concerning whether the veteran 
currently has tinnitus and hearing loss 
and whether it is at least as likely as 
not (i.e. at least 50 percent 
probability or more) that the 
appellant's current hearing loss and 
tinnitus was either incurred or 
aggravated during or as a result of his 
active duty service from November 1984 
to March 1985 and from November 1990 to 
June 1991.  All indicated tests should 
be conducted.  The examiner should 
provide the rationale for the opinion.  
The claims folder must be made 
available to the examiner for review.  
Such review should be indicated in the 
examination report.

2.  The RO should arrange to have the 
appellant undergo a VA psychiatric 
examination to obtain an opinion 
concerning whether it is at least as 
likely as not (i.e. at least 50 percent 
probability or more) that the 
appellant's dysthymic disorder 
(depression), panic disorder, or any 
other form of acquired psychiatric
disorder was either incurred or 
aggravated during or as a result of his 
active duty service from November 1984 
to March 1985 and from November 1990 to 
June 1991.  All indicated tests should 
be conducted.  The examiner should 
provide the rationale for the opinion.  
The claims folder must be made 
available to the examiner for review.  
Such review should be indicated in the 
examination report.

3.  If, and only if, the examiner 
concludes that the veteran's dysthymic 
disorder, panic attacks, or some other 
form of acquired psychiatric disorder 
was related to his service, the RO 
should schedule the veteran for VA 
examinations to determine whether it is 
at least as likely as not (i.e. at 
least 50 percent probability or more) 
the veteran's chronic fatigue, 
headaches, mild memory loss, heart 
palpitations, insomnia, constipation, 
diarrhea, and weight loss were either 
incurred secondary to or aggravated by 
his dysthymic and panic disorders or 
some other form of acquired psychiatric 
disorder related to service.

4.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
the determination remains unfavorable 
to the veteran, he should be provided 
with a supplemental statement of the 
case (SSOC) that addresses all relevant 
actions taken on the claim for 
benefits.  The veteran should be given 
an opportunity to respond to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


	                     
______________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

	


 Department of Veterans Affairs


